A careful consideration of the arguments advanced upon the rehearing of this case has convinced me that the opinion which I formerly expressed requires modification, and especially that my conclusion that the intent of the testator might be given effect as a direct devise of the remainder cannot be sustained upon the concession that the only means chosen by him for effecting the transfer was unlawful. There are decisions which sustain, and others which in their expressions seem to sustain, such *Page 562 
a conclusion; but I am satisfied that the weight of authority is the other way, and that whenever it appears that a testator has attempted to transfer his estate by a method clearly unlawful, the attempt must fail. His lawful intention cannot be carried into effect by disregarding the unlawful means chosen by him for its accomplishment. It therefore becomes essential for me, in order to reach a conclusion in the case, to determine the question, which in my former opinion was treated as unimportant. That question, as it presents itself to my mind, may be stated thus: If, in the creation of a valid testamentary trust, the testator directs and empowers his trustees upon the termination of the trust to convey the remainder, is that an unlawful means of transferring the property to the objects of his bounty?
A trust to convey is, of course, forbidden by statute, and if the will of Senator Fair attempts to create a trust to convey, it must, at least to that extent, fail. If his grandchildren and brothers and sisters can take only through the medium of such unlawful trust, they cannot take at all.
But to me it seems a misuse of terms to say that this is a trust to convey. It is a perfectly valid trust for other purposes, and for a lawful term. The conveyance which the trustees are directed to make at the termination of the trust is a mere incident. I still adhere to my original opinion, that although upon its more obvious construction the will was designed to create an invalid trust to convey, in addition to the valid trust or trusts it is nevertheless susceptible of a construction more favorable to testacy, which, for that reason, it is our duty to adopt. I still think it can be construed as a devise to the trustees of a life estate only; with an added power to convey the remainder, and I am not shaken in this opinion by the argument so much insisted upon in the opinion of the court, that an estate in fee in the trustees was essential to enable them to carry out the evident purposes of the testator. If he could create a lawful power to convey, as distinct from a trust to convey, the trustees could, under such power, not only transfer and convey the remainder to the grandchildren and brothers and sisters, but they could also sell and convey, and reinvest the proceeds of, any of the property embraced in the trust, as by one clause of the will they were authorized and empowered to do. In Morffew v. SanFrancisco etc. R.R. Co., 107 Cal. 587, it was held by this court that the donee of a testamentary power could make an *Page 563 
effectual conveyance of an estate in which she had no interest. It is true that the power in that case would have been lawful as a trust, and the case is only cited to prove that this court has heretofore approved the doctrine — which it would seem difficult to deny — that an estate may be conveyed under a power as effectively as by a trustee in whom the estate is vested.
It only remains, therefore, to inquire whether, under the laws of California, it is competent for the creator of a trust, whether by will or deed, to empower his trustee, at the expiration of the trust term, and upon the completion of his trust duties, to transfer and convey the property to the person or persons to whom the grantor or testator desires it to go. Unless such power is denied or forbidden by positive law, there is no conceivable reason why it should be held unlawful. It contravenes no policy declared or implied in any of the statutory law of the state, and is sanctioned by the most elementary principles of the common law. It is one mode, and a perfectly natural, just, and unobjectionable mode, of doing what is expressly authorized by section 864 of the Civil Code, with reference to which I can only repeat what I said in my former opinion.
Upon these grounds I dissent from the judgment of affirmance.
The following is the opinion of Mr. Justice Harrison, rendered in Bank on the 26th of February, 1900, upon a prior hearing: —